 1
 2   CATHERINE M. CORFEE SBN 155064
     CORFEE STONE LAW CORPORATION PC
 3   P.O. Box 1098
     Carmichael, CA 95609
 4   Telephone: (916) 487-5441
     Facsimile: (916) 487-5440
 5   catherine@corfeestone.com
     assistant@corfeestone.com
 6
     Attorney for Plaintiff:
 7   SUSAN FERET

 8
 9
10
                                     UNITED STATES DISTRICT COURT
11                                  EASTERN DISTRICT OF CALIFORNIA

12   SUSAN FERET,                                         ) Case No.:     2:19-cv-00818-JAM-EFB
                                                          )
13              Plaintiff,                                )                ORDER
                                                          )
14      v.                                                )
                                                          )
15   DR. CLIFFORD UPSHAW; and Does 1-10,                  )
                Defendants.                               )
16                                                        )
                                                          )
17                                                        )
                                                          )
18                                                        )
19
20
     TO ALL PARTIES AND THEIR ATTORNEYS’ OF RECORD: Pursuant to the stipulation of the
21
     parties, and for good cause shown, the Court hereby grants the parties an extension to further negotiate
22
     a settlement to resolve this matter from 45 days to 60 days and if no settlement is reach at that time the
23
     parties must agree and participate in the VDRP program by no later than 8-18-2019.
24
25
     IT IS SO ORDERED.
26
27   Dated: 8/5/2019                                       /s/ John A. Mendez______________
                                                           Honorable John A. Mendez
28                                                         United States District Court Judge
